The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                              March 11, 2021

                                2021COA30

No. 18CA0783, People v. Nevelik — Crimes — Money
Laundering; Courts and Court Procedure — Jurisdiction of
Courts — Subject Matter Jurisdiction

     A division of the court of appeals holds that the State of

Colorado lacks jurisdiction over a defendant accused of money

laundering in an internet scam when there is no record evidence

that he had any contact with the victims in Colorado, either

physically or electronically. Because nothing in the record shows or

suggests that the defendant knew of any connection with the State

of Colorado, the district court lacked jurisdiction over him and its

judgment is vacated.
COLORADO COURT OF APPEALS                                          2021COA30


Court of Appeals No. 18CA0783
El Paso County District Court No. 17CR4502
Honorable Barbara L. Hughes, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Steven Michael Nevelik,

Defendant-Appellant.


                            JUDGMENT VACATED

                                 Division III
                         Opinion by JUDGE FREYRE
                       Furman and Johnson, JJ., concur

                          Announced March 11, 2021


Philip J. Weiser, Attorney General, Brittany L. Limes, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Jacob B. McMahon, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Steven Michael Nevelik, appeals the judgment of

 conviction entered after a jury found him guilty of money

 laundering. The jury convicted him based on his participation as a

 “money mule” in an internet scam. Nevelik has been, and remains,

 a resident of Texas, and no record evidence shows that he had any

 contact with the Colorado victims, either physically or

 electronically, as part of this scam. He challenges his conviction on

 three grounds: (1) the State of Colorado lacks jurisdiction over him

 because all of the acts related to the money laundering scam

 occurred in Texas; (2) the prosecution failed to prove that he acted

 with the requisite mental state; and (3) the trial court erroneously

 ordered him to pay restitution. We agree with his first contention

 and conclude that the trial court lacked subject-matter jurisdiction.

 Accordingly, we vacate the judgment of conviction and the

 restitution order and need not address his remaining contentions.

                           I.   Background

¶2    The victims, a Colorado Springs couple, hired a real estate

 agent in Mexico to find a retirement home for them to purchase.

 The home they decided to buy required a down payment of $22,500.

 The real estate agent instructed the victims, by email, to deposit the


                                   1
 down payment into the agent’s Mexican personal checking account,

 via a wire transfer.

¶3    The next day, the victims received another email, purportedly

 from the agent’s email account, that directed them to wire the

 deposit to a United States bank, Regions Bank, to avoid any delays.

 In accordance with these new instructions, the victims wired money

 to the Regions Bank account.

¶4    Several days later, the real estate agent informed the victims

 that he had never received their deposit. The victims then

 contacted the police, who later discovered that someone had hacked

 the real estate agent’s email and had altered the wire transfer

 instructions. The hacker’s identity was never determined, and the

 victims’ money was never recovered.

¶5    Colorado Detective Tremaine White obtained a search warrant

 to identify the Regions Bank accountholder to whom the funds had

 been transferred. Bank records revealed that Nevelik had opened

 the account a few weeks before the transfer, and that the account

 was a business checking account for Nevelik’s lawn mowing

 business in Texas. The bank statements showed a wire transfer of

 $22,500 from the victims’ account into Nevelik’s account, a $700


                                   2
 ATM withdrawal and $10,500 withdrawal from Regions Bank and

 subsequent deposit into Mark London’s account at Chicago Bank of

 America the next day, and a $9,900 wire transfer to Ayorinde

 Bosun two days after the wire transfer.1 The bank records also

 contained copies of checks made out to Nevelik’s lawn mowing

 company that had been deposited into the account.

¶6    At Detective White’s request, Texas authorities arrested and

 extradited Nevelik to Colorado. Detective White interviewed Nevelik

 twice. During the first interview — which Detective White recorded

 and the prosecution introduced at trial — Nevelik told Detective

 White that he received an email from a Richard Wooten, who

 claimed that Nevelik could receive up to $10.5 million and a trip to

 London if he accepted funds into his bank account and then

 transferred the money to different accounts at Wooten’s direction.

 Nevelik offered to provide his emails with Wooten to Detective

 White.

¶7    Nevelik admitted that he was suspicious of Wooten and the

 scheme to fly him to London, so he opened a separate account at


 1Law enforcement never identified or located Mark London or
 Ayorinde Bosun.

                                   3
 Regions Bank in case Wooten “transferred bad money” to that

 account. He also told Wooten on one occasion that the

 arrangement did not seem legal. Nevelik denied knowing or having

 any contact with the Colorado victims or knowing anything about

 Wooten’s scheme. Detective White and Nevelik met again and

 attempted to contact Wooten, but they were unsuccessful.

 Detective White never conducted any further investigation into

 Wooten, nor did he investigate Wooten’s emails that Nevelik had

 offered to share with him.

¶8    The prosecution charged Nevelik with one count of theft and

 one count of money laundering. The jury acquitted Nevelik of theft,

 but it convicted him of money laundering. The trial court sentenced

 Nevelik to two years supervised probation and ordered him to pay

 $24,300 in restitution and interest.

                          II.   Jurisdiction

¶9    Nevelik contends that the State of Colorado did not have

 subject-matter jurisdiction to charge him with money laundering

 based on acts that solely occurred in Texas. Because we agree, we

 vacate the judgment of conviction.




                                   4
                A.   Standard of Review and Relevant Law

¶ 10   Jurisdiction is a question of law that we review de novo. See

  People v. Efferson, 122 P.3d 1038, 1040 (Colo. App. 2005). A

  challenge to a court’s jurisdiction may be raised on appeal even

  when not raised in the district court. People v. Gardner, 250 P.3d

  1262, 1269 (Colo. App. 2010).

¶ 11   Colorado law provides that a person may be prosecuted in

  Colorado if the “conduct constitutes an offense and is committed

  either wholly or partly within the state.” § 18-1-201(1)(a), C.R.S.

  2020. “An offense is committed partly within this state if conduct

  occurs in this state which is an element of an offense or if the result

  of conduct in this state is such an element.” § 18-1-201(2).

¶ 12   As relevant here, section 18-5-309(1)(a)(I), C.R.S. 2020

  provides:

              (1) A person commits money laundering if he or
                  she:

                (a) Conducts or attempts to conduct a
                    financial transaction that involves money
                    or any other thing of value that he or she
                    knows or believes to be the proceeds, in
                    any form, of a criminal offense:




                                     5
                        (I)   With the intent to promote the
                              commission of a criminal
                              offense . . . .

¶ 13   The statute also defines “conducts or attempts to conduct a

  financial transaction” as including, but not limited to, “initiating,

  concluding, or participating in the initiation or conclusion of a

  transaction.” § 18-5-309(3)(a).

                              B.    Application

¶ 14   We agree with Nevelik that Colorado lacks jurisdiction over the

  money laundering count under section 18-1-201(1)(a). The

  undisputed evidence shows that Nevelik committed all money

  movements in the State of Texas. He never traveled to, emailed,

  telephoned, or had any other contact with anyone in Colorado, nor

  did he commit any of the acts in furtherance of a money laundering

  offense in Colorado. Further, the victims did not know Nevelik, nor

  did he know them, and nothing in Nevelik’s correspondence with

  Wooten suggests that Wooten initiated the scheme in Colorado or

  ever informed Nevelik of any Colorado connections.

¶ 15   We find People v. Tinkle, 714 P.2d 919 (Colo. App. 1985),

  instructive in reaching this conclusion. In Tinkle, the defendant

  entered into an oral agreement in Colorado with the victim. They


                                      6
  agreed that the defendant would sell the victim’s merchandise in

  Texas and send the victim a portion of the proceeds. Id. at 920.

  Unable to sell the merchandise in Texas, the defendant then

  traveled to Arizona, sold the merchandise, but failed to pay any

  portion of the proceeds to the victim. Id. The defendant was

  subsequently charged and convicted of theft in Colorado. Id. On

  appeal, he argued that no element of the crime was committed in

  Colorado and that the trial court lacked jurisdiction over him. A

  division of this court agreed and reversed his conviction. Id. The

  division rejected the People’s argument that the oral agreement,

  made in Colorado, resulted in thefts that occurred outside Colorado

  and, thus, conferred jurisdiction under section 18-1-201(2)’s

  language “being committed partly within this state.” Id. at 920-21.

  Instead, it reasoned that the crucial elements of theft — an intent to

  permanently deprive and the actual deprivation — occurred outside

  Colorado and that, therefore, Colorado lacked jurisdiction over this

  crime. Id.

¶ 16   As in Tinkle, the essential elements of money laundering

  occurred outside of Colorado. Nevelik opened an account in Texas,

  received the funds in Texas, and never solicited the Colorado


                                    7
  victims to wire the funds to Texas. Thereafter, Nevelik initiated wire

  transfers to other non-Colorado bank accounts and withdrew cash

  from the Texas account. No part of Nevelik’s conduct in either

  initiating or concluding any financial transaction occurred in

  Colorado.

¶ 17   We are not persuaded otherwise by the People’s reliance on

  People v. Chase, 2013 COA 27, to argue that the Colorado victims’

  wiring of funds from Colorado was sufficient to confer jurisdiction

  under the statute. In Chase, the defendant, a Colorado resident

  angry over an eviction notice that the Colorado resident victims

  posted on his door, sent threatening emails from Boston to the

  victims, who opened those emails while in Baltimore. Id. at ¶¶ 4-7,

  24, 27-29. He was convicted of stalking in Colorado. Id. at ¶ 25.

  He challenged the court’s jurisdiction on appeal and argued that

  because the emails were initiated and opened outside of Colorado,

  the court lacked jurisdiction. The division concluded, however, that

  the essential element of “causing a reasonable person to be in fear

  for his or her safety” (credible threat element) partly occurred in

  Colorado because the defendant and the victims were Colorado

  residents, the defendant was unaware the victims were out-of-state


                                     8
  when he sent the email, the defendant knew where the victims

  lived, the victims knew they would return to Colorado, and the

  eviction notice that prompted the conduct was posted in Colorado.

  Id. at ¶ 26. The division reasoned that the defendant should not

  benefit from the mere coincidence that the victims were physically

  in Baltimore when they read the threatening emails. Id. at ¶ 30.

¶ 18   Contrary to Chase, Nevelik did not know the victims before the

  offense, never had contact with the victims, and never performed

  any act of money laundering, either in whole or in part, in Colorado.

¶ 19   We acknowledge that money laundering requires a person to

  “know[] or believe[]” the money constituted “the proceeds, in any

  form, of a criminal offense” and that any transaction involving that

  money be conducted “[w]ith the intent to promote the commission

  of a criminal offense.” § 18-5-309(1)(a)(I). And we acknowledge that

  the proceeds wired to Nevelik’s bank account resulted in a theft of

  the victims’ funds in Colorado. However, contrary to the People’s

  assertion, no record evidence showed that Nevelik knew or believed

  the wired funds came from Colorado or that he possessed the intent

  to promote the commission of a theft involving the Colorado victims.




                                    9
  Indeed, nothing in the record shows or even suggests that Nevelik

  knew of any connection with the State of Colorado.

¶ 20   Likewise, the United States Supreme Court’s decision in

  Strassheim v. Daily, 221 U.S. 280 (1911), cited by the People, does

  not compel a different conclusion. In that case, Michigan

  authorities sought to extradite the defendant from Illinois to stand

  trial for participating in a scheme to obtain money from Michigan

  by false pretenses. Id. at 281. The defendant was accused of

  colluding with his company’s secretary and with a Michigan state

  official to sell used machinery for the price of new machinery. Id. at

  282. The Supreme Court concluded that the defendant had

  committed a crime under the laws of Michigan, though he was not

  in Michigan at the time of the offense. Id. at 285. The Court

  explained that “[a]cts done outside a jurisdiction, but intended to

  produce and producing detrimental effects within it, justify a state

  in punishing the cause of the harm as if he had been present at the

  effect, if the state should succeed in getting him within its power.”

  Id. at 285.

¶ 21   While Nevelik committed the acts outside of Colorado and may

  have been suspicious of Wooten and his promise of $10.5 million


                                    10
  and a trip to London, the prosecution presented no evidence that

  Nevelik was aware or intended to promote a theft in Colorado.

  Thus, Strassheim is distinguishable.

¶ 22   Accordingly, we conclude that the trial court lacked

  subject-matter jurisdiction over the money laundering count and

  vacate the judgment of conviction.

                           III.   Conclusion

¶ 23   The judgment is vacated.

       JUDGE FURMAN and JUDGE JOHNSON concur.




                                   11